 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   WILLIAM NIBLE,                                    No. 1:19-cv-00340-DAD-SAB (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, REVOKING
14   S. WINN-REED, et al.,                             PLAINTIFF’S IN FORMA PAUPERIS
                                                       STATUS, AND REQUIRING PLAINTIFF TO
15                      Defendants.                    PAY THE FILING FEE IN FULL TO
                                                       PROCEED WITH THIS ACTION
16
                                                       (Doc. Nos. 11, 12)
17

18

19          Plaintiff William Nible is a state prisoner currently proceeding pro se and in forma

20   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a

21   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          Plaintiff initiated this action on March 14, 2019. (Doc. No. 1.) Plaintiff’s application to

23   proceed in forma pauperis was granted on May 21, 2019. (Doc. No. 11.) On June 27, 2019, the

24   assigned magistrate judge issued findings and recommendations recommending that the court’s

25   May 21, 2019 order granting plaintiff’s application or proceed in forma pauperis be vacated, that

26   plaintiff’s in forma pauperis status be revoked pursuant to 28 U.S.C. § 1915(g), and that plaintiff

27   be required to pay the $400.00 filing fee in full prior to proceeding any further with this action.

28   (Doc. No. 12.) The findings and recommendations explain that plaintiff had suffered three or
                                                       1
 1   more prior dismissals of cases brought by him which counted as strikes and that plaintiff’s

 2   allegations did not satisfy the imminent danger exception under 28 U.S.C. § 1915(g). (Id. at 3–4.)

 3   The findings and recommendations were served on plaintiff and contained notice that objections

 4   thereto were to be filed within thirty days after service. (Id. at 4.) To date, plaintiff has not filed

 5   objections, and the time in which to do so has now passed.

 6          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 7   de novo review of this case. Having carefully reviewed the entire file, the court finds that the

 8   magistrate judge’s findings and recommendations are supported by the record and proper

 9   analysis.

10          Accordingly,

11          1. The findings and recommendations issued on June 27, 2019 (Doc. No. 12) are adopted

12               in full;

13          2. The court’s May 21, 2019 order granting plaintiff’s application to proceed in forma

14               pauperis (Doc. No. 11) is vacated; and

15          3. Within twenty-one days following service of this order, plaintiff shall pay the $400.00

16               filing fee in full to proceed with this action. If plaintiff fails to pay the filing fee

17               within the specified time, this action will be dismissed.

18   IT IS SO ORDERED.
19
        Dated:      October 21, 2019
20                                                           UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28
                                                         2
